DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.

Claims Status
Claims 2 and 17 have been cancelled previously. 
Claims 9-15, previously withdrawn without traverse, are cancelled herein by Examiner’s Amendment. 
Claims 28-29 were added per the response filed 12/28/2020.
Claims 1, 2-8, 16, and 18-29 remain pending and are allowed. 







Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Srikant Viswanadham on 2/8/2021. The application has been amended as follows:

In the Claims

3. (Currently Amended) The method of claim 1, wherein the performance offering is communicated in an interactive application menu, the interactive application menu including the [[the]] user selectable menu option.

6. (Currently Amended) The method of claim [[2]] 1, further comprising determining that the performance offering is feasible in terms of computing resources available in the cloud system and different from other performance offerings communicated to the customer device with respect to at least one of the performance metric, the performance variance, or the traffic scenario. 

Claims 9-15 are Cancelled. 

29. (Currently Amended) The method of claim 8, wherein the maximum data traffic load specified by the first performance offering is a first maximum data traffic load, wherein the second performance offering specifies a second maximum data traffic load for which the second performance metric can be met, the second maximum data traffic load being greater than the first maximum data 


Allowable Subject Matter
	Though rejected on other grounds, claims 1-8 and 16-27 are indicated as allowable over the prior art. 
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention. The allowable features are as follows:
generating a performance offering…,the performance offering being associated with a traffic scenario that specifies a maximum data traffic load for which the performance metric and the performance variance can be met;
communicating the performance offering to the customer device as a user selectable menu option, wherein the user selectable menu option includes a customer modifiable field; 
receiving, from the customer device, a customer selection of the performance offering with a time period specified in the customer modifiable field, wherein during the specified time period the cloud system is required to provide the web service to the interactive application at a performance level bounded by the performance metric and the performance variance as long as data traffic received by the interactive application does not exceed the maximum data traffic load specified by the performance offering; and,
provisioning, based at least in part on the customer selection of the performance offering, computing resources from the cloud system…for data traffic levels that do not exceed the maximum data traffic load…

	The most felicitous prior art of record includes Fellenstein and Muntes as previously cited. Fellenstein discloses many features of the claimed invention, including receiving a purchase request and generating a performance offering. As discussed previously, Fellenstein lacks certain features, such as the purchasing request including an interactive application profile of an interactive application. Further, though broadly disclosing communicating the performance offering to the customer device, Fellenstein does not disclose communicating the performance offering to the customer device as a user selectable menu option. For each missing feature, Muntes cures these deficiencies (see: p. 10-11 of the Non-Final Action mailed 4/17/2020). That is, Muntes discloses an offer communicated as a user selectable menu option; however, Muntes does not disclose wherein the user selectable menu option includes a customer modifiable field, let alone receiving, from the customer device, a customer selection of the performance offering with a time period specified in the customer modifiable field. Moreover, the claims then provision the resources based at least in part on the customer selection of the performance offering  - i.e., based upon the selected offering with the specified time – and does so for data traffic levels that do not exceed the maximum data traffic load (which was specified as part of the generating the performance offering in the first limitation). 
	Also relevant to the claimed invention are Girard (US 20150019307) and Elmore (US 20060059107 A1). Girard discloses a general teaching of an “offering” accompanied by an input field, such as a field enabling input of an email address to subscribe to a mailing list (see 0109). Similarly, Elmore discloses an offer menu which includes a field for current quantity and a field for entering a different quantity (see 1008, 1148). Though each reference discloses a generalized teaching of an offer 
	In consideration of the above and in consideration of all the evidence at hand, when the total combination of limitations are considered, the Examiner holds that the totality of the claim would not have been obvious to one of ordinary skill in the art. This is because modifying Fellenstein would have required modification of the mode of operation Fellenstein disclosed for generating and providing offers, and also because such a combination would only have been reached by substantially reconstructing the claims using improper hindsight bias. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619